Title: From John Adams to Benjamin Henfrey, 22 February 1806
From: Adams, John
To: Henfrey, Benjamin



Sir,
Quincy February 22d: 1806—

I received, yesterday, your favour of the third of this month. It is not in my power at present to inform you, whether your Communication to the American Academy of Arts and Sciences of your discovery of a mode of producing light and heat from inflammable air, and of your invention of an Apparatus for applying the discovery to various usefull purposes, has been received or not. All such communications, as claim the Premium of Count Rumford, were commited to a Select Number of Members at a time when I was absent: and this Committee have not yet reported. If Mr: Dearborne, who is a Member, of much Curiousity and Ingenuity, received these papers from you I have no doubt, but he laid them before the Academy, and of course that they are now in the hands of the Committee. I shall make a more particular Inquiry into this matter, and in the meantime will communicate your Letter to the Secretary or the Committee—
It is very true that Democratical Governments are not generous Patrons of Arts and Sciences: It might be said indeed that they are as hostile as Jack Cade and his followers were to Pen and Ink. Men who can read and write are a priviledged order: and although priviledged orders are the only adequate Defence against Despotism, the present disposition of Mankind in Europe as well as America, is to the destruction of them all. Mistake me not to mean an hereditary Nobility. Such a priviledged order is only necessary as a Barrier against an hereditary Executive Magistracy.—I am not able to inform you Sir, of Count Rumfords Address. The last Account I heard of him was that he was married to a Lady of great fortune in France.—
I wish you Success in your Researches for natural Knowledge and / have the honour to be, Sir, your very humble Servant.
